DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Related Applications
It is noted that this patent application is a continuation of, and claims a benefit of priority under 35 U.S.C. § 120 from U.S. Patent Application No. 15/320,273, filed December 19, 2016, now U.S. Patent No. 10,460,474.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,460,474 (hereinafter ‘474).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Current Application
Claim 21:

A method of paint color matching, comprising with a computing device: 

obtaining respective first color information for one or more first color samples, wherein the first color samples each comprise a respective first target color; 




displaying on a display of the computing device, a first digital color image of at least one of the first color samples 

receiving a user selected adjustment to the first digital color image, to provide corrected digital color image that is perceived by the user to match the respective first target color of the first color sample, wherein the corrected digital color image comprises first corrected color information; 

determining a color offset value for the display corresponding to differences between the first color information and the first corrected color information; 








determining a second corrected color information using the color offset value and the second color information; 


displaying on the display of the computing device a second digital color image of the second color sample using the second corrected color information; 


determining one or more reference colors that closely match the second color information, wherein each reference color comprises reference color information and a reference paint formula in the paint formula database; 















displaying on the display of the computing device one or more reference digital color images, wherein each reference digital color image corresponds to a respective reference color and is adjusted using the reference color information and the color offset value; 


providing the target paint formula information based on the reference paint formulas of the one or more user selected reference digital color images.

Claim 1:

A method, comprising: 


obtaining first color information for each of a plurality of first paint samples with a spectrophotometer connected to a computing device comprising a display, wherein the first paint samples each comprise a first target color, and wherein the computing device is connected to a database of paint formula information; 

displaying on the display of the computing device a digital color image of at least one first target color; 



receiving, by the computing device, a user selected adjustment to the displayed digital color image of each first target color such that the displayed digital color image of each first target color matches the corresponding first target color for each of the first paint samples; 


determining, by the computing device and based on the user selected adjustment, an offset value for each first target color, wherein the offset value corresponds to an adjustment that changes the displayed digital color image of each first target color to match the corresponding first target color for each of the first paint samples; 



determining by a processor of the computing device, using the offset values of the first target colors, an interpolated offset for the display such that 

a displayed digital color image of the second target color matches the second target color, wherein determining the interpolated offset for the display comprises: 

selecting a plurality of closest colors from a color library that are closest to the second color information; 

for each of the selected plurality of closest colors, calculating a correction factor for each of the red, green and blue display components; determining a weighted average of the correction factors calculated for the red display components of the selected plurality of closest colors; determining a weighted average of the correction factors calculated for the green display components of the selected plurality of closest colors; determining a weighted average of the correction factors calculated for the blue display components of the selected plurality of closest colors; 

displaying on the display the digital color image of the second target color based on the interpolated offset; and matching the second color information to paint formula information in the database to determine a paint formula corresponding to the second target color on the second paint sample.  


Claims 22 and 39 find similar correspondence and thus obviousness with Patent ‘474.
The dependent claims 23-38 and 40-45 find similar cross-correlation with dependent claims 2-7, 9-12 and 14-15 of Patent ‘474.
As shown in the table above, with boldface showing the difference(s), it is clear that all the elements of the application claims [21, 22 and 39] are to be found in patent claims [1, 8 and 13], as the application claims [21, 22 and 39] fully encompasses patent claims [1, 8 and 13].  The difference between the application claims [21, 22 and 39] and the patent claims [1, 8 and 13] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 8 and 13] of the patent is in effect a “species” of the “generic” invention of the application claims [21, 22 and 39].  It has been held that the generic invention is “anticipated” by the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims [21, 22 and 39] are anticipated by claims [1, 10 and 17] of the patent, it is not patentably distinct from claims [1, 10 and 17] of the patent.

Allowable Subject Matter
Claims 21-45 would be allowable if rewritten or amended or a terminal disclaimer filed to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art cited disclose or suggest a method of paint color matching, comprising with a computing device: obtaining respective first color information for one or more first color samples, wherein the first color samples each comprise a respective first target color; displaying on a display of the computing device, a first digital color image of at least one of the first color samples using the respective first color information; receiving a user selected adjustment to the first digital color image, to provide corrected digital color image that is perceived by the user to match the respective first target color of the first color sample, wherein the corrected digital color image comprises first corrected color information; determining a color offset value for the display corresponding to differences between the first color information and the first corrected color information; obtaining a second color information of a second color sample, wherein the second color sample comprises a second target color; determining a second corrected color information using the color offset value and the second color information; displaying on the display of the computing device a second digital color image of the second color sample using the second corrected color information; determining one or more reference colors that closely match the second color information, wherein each reference color comprises reference color information and a reference paint formula in the paint formula database; displaying on the display of the computing device one or more reference digital color images, wherein each reference digital color image corresponds to a respective reference color and is adjusted using the reference color information and the color offset value; receiving one or more user selected reference digital color images; and providing the target paint formula information based on the reference paint formulas of the one or more user selected reference digital color images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2006/0152527 to Minchew et al, discloses an apparatus for displaying paint colors using device-dependent colors is disclosed. The apparatus has a wall portion sized and dimensioned to be substantially similar to a full size wall, and the device-dependent colors have color coordinates that are substantially similar to the color coordinates of paint colors. Lights displaying the device-dependent colors are diffused before illuminating the wall portion. A method for selecting paints using device-dependent colors is also disclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672